Appellant in effect contends (1) that Chapter 20446, Acts of 1941, proscribes only such signboards as are described by sub-sections (b), (c) and (d) of Section 9 of the statute and that the maintenance of appellant's advertising signboards is not forbidden by such subdivisions (b), (c) and (d); (2) that if subdivision (a) of Section 9 is applicable to appellant's advertising signboards, then such subdivision (a) violates Sections 1 and 12 of the Declaration of Rights and the due process clause of the Federal Constitution; (3) that if subdivision (a) of Section 9 is construed to prohibitall signs within fifteen feet of the outside boundaries of a public highway, this when construed in connection with Sections 14 and 14-A of the Act, renders such provisions of the Act discriminatory and void.
Appellant's construction of the Act is not in harmony with the obvious intent of the legislature as disclosed by a consideration of the subject matter and objectives of the enactment and the terms and method used in expressing the legislative purposes.
Statutes enacted under the police power should be interpreted to effectuate a lawful purpose that is designed to conserve the safety and general welfare of the public in the use of the public highways. Mere technical errors, if any, in the method of expressing the purpose designed should not effect the enforcement *Page 159 
of a statute to effectuate the law-making purpose as determined by a fair consideration of the entire enactment with reference to its controlling intent.
Organic rights "to acquire, possess and protect property" are subject to the lawful exercise of the inherent sovereign police power of the State to provide for and to conserve the safety, health, morals, comfort and general well being of human life and activities. Private rights may be regulated and restricted for the public welfare and without compensation when not done arbitrarily, needlessly or oppressively. Nuisances caused by the possession or use of property may be abated as provided by valid law without violating organic property rights, when that remedy is necessary to protect public welfare. See State v. Yocum, 136 Fla. 246, 186 So. 448, 121. A.L.R. 270.
The statute in this case is appropriate to accomplish a general public purpose and is not shown to be an arbitrary or unnecessary exercise of the police power of the State.
Exceptions to the operation of the statute contained in 14 and 14-A of the Act (quoted in the statement), are not applicable to subdivisions (b), (c) and (d), of Section 9; but such exceptions are applicable to subdivision (a) of Section 9. This does not operate to cause an unjust discrimination against, or an undue burden to, those subject to subdivision (a) of Section 9, taken in connection with the preceding provision of Section 9. This is so for the reason that such exceptions have a substantial basis in practical differences that inhere in the subject regulated; and the exceptions harmonize with the policy and purpose of the enactment under the police power of the State to *Page 160 
conserve public safety, which enactment regulates commercial or other advertising, including advertisements of manufactured products, by means of signboards along numerous highways containing matter designed to attract drivers of rapidly moving motor vehicles and others on the highways, thereby increasing the hazards and risks vitally affecting the safety of public travel and transportation on the highways in the State.
Statutes should be interpreted to effectuate the law-making intent as shown by the subject, the object and the intendments of the enactment, and by the language used to express a lawful purpose. See Dutton Phos. Co. v. Priest, 67 Fla. 370,65 So. 282; Whitaker v. Parsons, 80 Fla. 352, 86 So. 247.
Section 9, Chapter 20446, Acts of 1941, contains general statements (1) of advertising activities that are forbidden, (a) of special classes of forbidden advertising and (3) of the localities in which they are prohibited. The first portion of Section 9 may operate severally with each subdivision (a), (b), (c) and (d). Section 14 of the Act contains exceptions to Section 9 except as to subdivisions (b), (c) and (d) of Section 9. Section 14-A contains a separate exception to the provision of the Act.
As shown by the purpose designed and the language and method of expression used, the intent of Chapter 20446 is that the first portion of Section 9 taken with subdivision (a) of Section 9, shall constitute a statutory prohibition or command that no advertisement or advertising sign or structure shall be . . . maintained: (a) within fifteen feet of the outside boundary of a public highway or within one hundred feet of any church, school, cemetery, public park, public *Page 161 
reservation, public playground, State or national forest, highway or railroad intersection outside the limits of any incorporated city or town.
But such prohibition contained in the first portion of Section 9, when considered with subdivision (a) of Section 9 is subject to the exceptions as stated in Section 14 of the Act; though the first portion of Section 9, when taken separately with either of subdivisions (b), (c) and (d) of Section 9, is not subject to the exceptions contained in Section 14.
If appellant has not violated subdivisions (b) and (c) of Section 9, it is immaterial to it whether (b) and (c) are legally operative since such subdivisions (b) and (c) of Section 9 do not affect the validity or the operation of other portions of the statute upon the activities of the appellant as shown by the allegations of appellant's bill of complaint. There seems to be no objection to the operation of subdivision (d) of Section 9 of the statute as a proper exercise of the police power of the State.
Allegations of appellant's bill of complaint indicate that the purpose of the plaintiff appellant is to maintain the advertising signboards described in the bill of complaint, near the public highways in the State so that the advertisements of cigars manufactured by the plaintiff may be seen for the plaintiff's benefit by those on the highways.
A purpose and intent of the statute is to prevent commercial and other advertising signboards being maintained near the public highways so as to attract the attention of drivers of rapidly moving vehicles and others on the public highways in the State, thereby distracting the attention of such drivers and others from necessary continuing attention and care *Page 162 
in operating vehicles on the highways. Such signboards obviously increase the hazards and risks of public travel on the highways and clearly justify the statutory regulations under the police power which are here challenged. There are other considerations that justify the enactment of the statute. Modern highways and motor vehicles together with the enormous increase in travel and transportation in speedy vehicles make it necessary to conserve the safety of highway travel and those who may go upon the highways by all reasonable and appropriate means within the judgment of the lawmakers. See Swisher v. Johnson, filed this term.
Appropriate and reasonable statutory regulations of commercial and other signboard advertising under the police power to conserve the safety and comfort of the traveling public on the highways, do not violate private property or contract rights, even if the use of property and the operation of contracts be restrained by such regulations commensurate with the just requirements of public safety and general welfare, no arbitrary or oppressive exercise of governmental authority being made to appear. There is in such cases no taking of private property for public use without "just compensation" within the intendments of the organic right of eminent domain which is controlled by Section 12 of the Declaration of Rights, Section 29 of Article XVI of the Constitution not being applicable except in condemnation by "any corporation or individual" when "full compensation" is required.
Affirmed.
BROWN, C. J., and THOMAS, JJ., concur specially.
  TERRELL and CHAPMAN, JJ., concur. *Page 163
BUFORD and ADAMS, JJ., dissent.